Title: To George Washington from Benjamin Lincoln, 6 June 1783
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear Sir
                     Head Quarters June 6th 1783
                  
                  Colonel Trumbull, your Excellencys secretary put into my hands, this morning a letter in which he represents that the gentleman who, before him, filled the office he now holds, was, soon after his appointment thereto, honored with a Lieutenant Colonels Commission and that this took place soon after the resolve of Congress which gave all your Excellencys Aid de Camp the rank of Lieutenant Colonels Mr Trumbull supposes that he is entitled to the same rank which was granted to Lt Colonel Harrison and requested I would lay the matter before Congress, Though I am my self convinced of the propriety of the request yet I think some doubts may arise in the mind of Congress respecting this promotion Unless your Excellency can by a line say that in your opinion his request is just and that you wish he may be gratified in it.  I have the honor to be My Dr General Your Excellencys obedient servt
                  
                     B. Lincoln
                     
                  
               